DETAILED ACTION
	This is in response to the application filed on March 12, 2019 where Claims 1 – 20, of which Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 3 – 8, 10 – 15, and 17 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 20 of copending Application No. 16/299575 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2, 9, and 16 of the reference application contains nearly identical claim language as and anticipates Claims 1, 8, and 15, respectively, in the current application.  Claims 3 – 7, 10 – 14, and 17 – 20 of the current application are also identical to Claims 3 – 7, 10 – 14, and 17 – 20 of the reference application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2019/0007212 (hereinafter “de Mevergnies”).
2.	Regarding Claims 1, 8, and 15, de Mevergnies discloses a computer system [Fig. 18; Para. 0028, 0089; e.g. a smartphone (computer system) implemented with a locked device, such as SoC or GPU], comprising:
	a processing system [Para. 0028; e.g., a smartphone comprises a processing system]; and
a hardware accelerator (Claim 1), coupled to the processing system [Fig. 6, item 650; locked device, such as SoC or GPU], the hardware accelerator including:
kernel logic configured in a programmable fabric of a programmable device [Para. 0185-189; programmable code executed in memory of locked device for aggregator];
a shell circuit configured in a second programmable fabric of the programmable device, the shell circuit configured to provide an interface between a computer system and the kernel logic [Fig. 6; Para. 0038, 0083];
an intellectual property (IP) checker circuit in the kernel logic [Fig. 6; Para. 0093; security engine, various components of the device, and/or IP block], the IP checker circuit configured to:

verify the signature of the signed whitelist [Figs. 11 and 12; Para. 0122, 0129];
compare the device ID against the list of device IDs [Fig. 12; Para. 0122, 0131]; and
selectively assert or deassert an enable of the kernel logic in response to presence or absence, respectively, of the device ID in the list of device IDs and verification of the signature [Figs. 11 and 12; Para. 0123; one or more privileged features are unlocked on the device].
3.   	Regarding Claims 2, 9, and 16, de Mevergnies discloses all the limitations of Claims 1, 8, and 15 above.  De Mevergnies further discloses that the programmable device includes a first programmable IC having the first programmable fabric and a second programmable IC having the second programmable fabric [Fig. 16; Para. 0164-165; multi-core processor may be implemented on one or more chips].
4.	Regarding Claims 3, 10, and 17, de Mevergnies discloses all the limitations of Claims 1, 8, and 15 above.  De Mevergnies further discloses that the IP checker circuit is configured with the signed whitelist [Fig. 11 and 12; Para. 0116, 0121; signed token stored within locked device].
5.	Regarding Claims 4, 11, and 18, de Mevergnies discloses all the limitations of Claims 1, 8, and 15 above.  De Mevergnies further discloses that the IP checker circuit 
6.	Regarding Claims 5, 12, and 19, de Mevergnies discloses all the limitations of Claims 1, 8, and 15 above.  De Mevergnies further discloses that the IP checker circuit is configured to verify the signature of the signed whitelist by:
decrypting the signature using a public key of a public/private key pair, the signature encrypted using a private key of the public/private key pair [Figs. 11 and 12; Para. 0086, 0122, 0129, 0135-136; decrypt signature to generate first hash value]; 
determining a hash of the list of device IDs [Fig. 12; Para. 0134-136; certain contents of the token used in the hash, such as 840b which contains the device IDs; use same hash function on same portion of token to generate a second hash value]; and 
comparing the hash with the decrypted signature [Para. 0135-136; compare first hash value with second hash value].
7.	Regarding Claims 6 and 13, de Mevergnies discloses all the limitations of Claims 1 and 8 above.  De Mevergnies further discloses that the IP checker circuit comprises: 
a device ID read circuit configured to read the device ID [Fig. 12; Para. 0131];
a memory configured to store the signed whitelist [Fig. 6; Para. 0122]; and
a checker circuit configured to compare the device ID against the list of device IDs and selectively assert or deassert the enable of the kernel logic [Fig. 12; Para. 0131-133].
Claims 7 and 14, de Mevergnies discloses all the limitations of Claims 1 and 8 above.  De Mevergnies further discloses that the IP checker circuit comprises: 
a device ID read circuit configured to read the device ID [Fig. 12; Para. 0131];
an interface circuit configured to receive the signed whitelist from a computer system [Para. 0114; signed token injection]; and
a checker circuit configured to compare the device ID against the list of device IDs and selectively assert or deassert the enable of the kernel logic [Fig. 12; Para. 0131-133].
9.	Regarding Claim 20, de Mevergnies discloses all the limitations of Claim 19 above.  De Mevergnies further discloses that the signature comprises a pre-computed hash of the list of device IDs encrypted by the private key [Figs. 11 and 12; Para. 0086, 0122, 0129, 0135-136; certain contents of the token used in the hash, such as 840b which contains the device IDs then signed with private key for signature].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent 10,719,366 – dynamic and selective hardware acceleration of a host; 
U.S. Patent 10,817,353 – adaptable dynamic region for hardware acceleration; 
U.S. Patent 10,402,223 – scheduling hardware resources for offloading functions in a heterogeneous computing system; 
PGPub. 2019/0042779 – trustworthy peripheral transfer of ownership utilizing an ownership manifest.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492